The defendant argues that the hearing court improperly refused to suppress, inter alia, physical evidence which resulted from the defendant being asked by a detective to lift his shirt and drop his pants while at the police station. We disagree. Although the defendant had not yet been read his Miranda rights at the time of the detective’s request, there is nothing in the record to suggest that a reasonable man innocent of any crime and in the defendant’s position would have considered himself to be in custody at that time (see, People v Yukl, 25 NY2d 585, cert denied 400 US 851). The *548defendant had volunteered to accompany the police to the precinct. Once there, the defendant was not subjected to or threatened with a show of force or restrained in any way.
Further, in allowing the prosecutor to cross-examine the defendant about certain prior bad acts, the trial court was exercising its broad discretion in this area (see, People v Bennette, 56 NY2d 142,146-147).
The other contentions raised by the defendant are either unpreserved for appellate review or without merit. Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.